DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, it is not clear what is considered a filled latex polymer coating. For example, it is not clear of the porous polymer coating is coated with a latex or if the porous polymer coating comprises a latex component. It is also not clear what is meant by “filled.”	
Claim 19, it is not clear what is considered an additive containing latex polymer coating. For example, it is not clear of the porous polymer coating is coated with a latex or if the porous polymer coating comprises a latex component. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-20, 32, 43 and 44 are rejected under 35 U.S.C. 103 as obvious over USPAP 2011/0305940 to Usami in view of USPN 6,043,292 to Huygens, USPAP 2007/0151800 to Olson, and/or USPN 3,858,676 to Le Masurier.
Claim 1, Usami discloses a porous polymer coating comprising: a polymeric foam having thermally activated adhesive (thermoplastic) properties, a void fraction of greater than about 15%, wherein said polymeric foam comprises a plurality of open cells; and wherein said polymeric foam comprises an acrylic binder (see entire document including [0069], [0077], [0120], [0159]-[0174], and [0183]).
Regarding the porous polymer coating having an air permeability greater than 1 cubic feet per minute per square foot as measured based on ASTM D737-04, Usami discloses that that the gas permeability may range from 1 to 10,000 seconds/100 ml based on JIS P 8117 ([0159]-[0167]). Therefore, Usami appears to teach the claimed air permeability. Plus, Usami discloses that gas permeability is to be varied according to the intended use [0171]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to vary the gas permeability of the coating, such as claimed, based on the intended use and because Usami discloses the same (sound-absorbing) intended use [0183].




Claim 2, the polymeric foam further comprises at least one thermoplastic polymer and the at least one additional thermoplastic polymer is selected from the group consisting of: polyacrylates, polyvinylacetates, styrene butadiene rubbers, diallylorthophthalates, ionomers, formulated epoxys, polysulfones, polyether-etherketones, acrylonitrilebutadienstyrenes, polycarbonates, vinylesters, styrene copolymers, polyamides, polyamines, ethylenevinylacetates, polyvinylalcohols, polyvinylchlorides, polyvinylidiene chloride, chlorinated polyethylenes, polyesters, nitriles, and polyethylenes ([0069] and [0077]). 
Claim 3, the polymeric foam comprises one or more non-thermoplastic polymers [0086]. 
Claims 7-10, considering that Usami discloses a substantially identical porous polymer coating in terms of structure, materials, and air permeability, the claimed airflow resistance appears to be inherent. Plus, Le Masurier and Olson disclose that it is known in the art to construct a sound-absorbing article with an airflow resistance within the claimed ranges to attenuate sound (see entire documents including column 2, lines 35-44 of Le Masurier and [0009] and [0019] of Olson). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the porous polymer coating with the claimed airflow resistance to attenuate the sound. 



Claim 14, the porous polymer coating has a basis weight of about 10 grams per square meter to about 75 grams per square meter [0181]. 
Claim 15, the porous polymer coating has a basis weight of about 10 grams per square meter to about 45 grams per square meter [0181]. 
Claim 16, the polymeric foam is a reticulated (interconnected pores) polymeric foam (abstract and Figures 1-3). 
Claim 17, the porous polymer coating further comprises thermally activatable adhesive (thermoplastic) particles [0086].
Claims 18 and 19, Usami does not appear to mention the porous polymer coating further comprising a filled latex polymer coating, or an additive containing latex polymer coating, but Huygens discloses that it is known in the sound-absorbing art to include latex as an anti-microbial, anti-fungal, or filler (see entire document including column 8, lines 27-43). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include latex, to provide anti-microbial, anti-fungal, or filler properties. 
Claim 20, Usami discloses a composite material, comprising: a first substrate; a second substrate;  and the porous polymer coating of claim 1 interposed between said first substrate and second substrate (Figures 1-3 and [0111]).
Claim 32, Usami discloses a method of forming a composite material, comprising: applying the porous polymer coating of claim 1 to a substrate [0120]. 
Claim 44, the void fraction is in a range of about 20% to about 50% ([0169] and [0170]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789